Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-
 ______________________________________________________________________

 Michael C. Tarpinian, on behalf of himself and all similarly situated persons,

               Plaintiff,

 v.

 SCI Colorado Funeral Services, LLC,

               Defendant.

 ______________________________________________________________________
                CLASS AND COLLECTIVE ACTION COMPLAINT
 ______________________________________________________________________

        COMES NOW Plaintiff Michael C. Tarpinian (“Plaintiff”), by and through

 undersigned counsel, individually and on behalf of all others similarly situated, files this

 Class and Collective Action Complaint against SCI Colorado Funeral Services, LLC

 (“SCI”).

                                   Statement of the Case

        1.     The federal Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the

 “FLSA”), the Colorado Wage Claim Act (the “Wage Claim Act”), C.R.S. § 8-4-101, et

 seq., and the Colorado Minimum Wage Act, C.R.S. § 8-6-101, et seq., as implemented

 by the Colorado Minimum Wage Order (the “Minimum Wage Act”), contain various rules

 regarding employee wages and working hours. SCI violated these laws by failing to

 compensate employees at “time and one-half” their regular rate of pay for all overtime

 hours worked, failing to compensate employees the applicable minimum wage for all



                                               1
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 2 of 9




 hours worked, and failing to compensate employees all earned wages immediately

 upon termination. This class and collective action seeks to recover damages and

 backpay to compensate all current and former employees of SCI for these wage

 violations.

                                       Jurisdiction

        2.     The Court has jurisdiction over the parties and subject matter of this case

 pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331. The Court has supplemental

 jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367(a).

                                          Venue

        3.     The unlawful employment actions described below were committed in the

 State of Colorado. Venue is therefore proper in the United States District Court for the

 District of Colorado under 28 U.S.C. § 1391(b).

                                          Parties

        4.     Plaintiff Michael C. Tarpinian is a resident of Colorado Springs, Colorado,

 and was employed with SCI as a Family Service Counselor from March 2015 through

 July 2017, in August 2018, and in June 2019.

        5.     Defendant SCI Colorado Funeral Services, LLC is a Colorado limited

 liability company with its principal place of business located at 1929 Allen Parkway,

 Houston, Texas 77019.

                                   Factual Background

        6.     SCI provides funeral and cremation services in Colorado and, upon

 information and belief, employs hundreds of employees in Colorado.



                                             2
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 3 of 9




           7.    SCI employed Plaintiff as a Family Service Counselor from March 2015 to

 July 31, 2017, in August 2018, and again in June 2019.

           8.    As a Family Service Counselor, Plaintiff made cold calls to potential clients

 and called existing clients concerning funeral and cremation services provided by SCI.

 Plaintiff also arranged meetings with families and conducted follow up meetings and

 calls concerning SCI’s services. Plaintiff conducted the majority of his work at SCI’s

 office.

           9.    SCI paid Plaintiff a commission on a biweekly basis. This “commission”

 was never fully explained to Plaintiff other than it was for business that Plaintiff brought

 to SCI as part of his “sales.”

           10.   SCI did not pay Plaintiff an hourly rate or a salary.

           11.   For some workweeks and pay periods, SCI failed to even pay Plaintiff the

 applicable minimum wage. For example, for the pay period beginning July 25, 2015 and

 ending August 7, 2015, SCI paid Plaintiff only $329.20 even though Plaintiff worked over

 eighty hours during that pay period. Similarly, for the pay periods ending October 2,

 2015, November 27, 2015, December 11, 2015, June 24, 2016, July 8, 2016,

 September 30, 2016, March 3, 2017, April 28, 2017, June 23, 2017, and July 7, 2017,

 and for workweeks during those pay periods, SCI failed to pay Plaintiff the applicable

 minimum wage for all hours worked.

           12.   Although Plaintiff was required to work more than forty (40) hours per

 workweek, and did so frequently, SCI did not pay Plaintiff the mandated time and one-




                                                 3
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 4 of 9




 half rate for all of his overtime hours. Given the nature of his work, no overtime

 exemption applies to Plaintiff.

        13.    On information and belief, none of SCI’s non-exempt Family Service

 Counselors were paid properly for their time worked.

                         Class and Collective Action Allegations

        14.    Plaintiff brings this action as a Fed. R. Civ. P. 23 class action, on behalf of

 himself and on behalf of a Class for which Plaintiff seeks certification. Pending any

 modifications necessitated by discovery, Plaintiff preliminarily defines this Class as

 follows:

               ALL CURRENT AND FORMER NON-EXEMPT EMPLOYEES OF SCI
               WHO WERE NOT COMPENSATED PROPERLY FOR ALL OVERTIME
               HOURS WORKED OR NOT COMPENSATED THE APPLICABLE
               MINIMUM WAGE FOR ALL HOURS WORKED.

        15.    This action is properly brought as a class action for the following reasons:

               a.     The Class is so numerous that joinder of all Class Members is

                      impracticable. Plaintiff is informed and believes that the number of

                      Class Members exceeds one hundred.

               b.     Numerous questions of law and fact regarding the liability of

                      SCI are common to the Class and predominate over any

                      individual issues which may exist.

               c.     The claims asserted by Plaintiff are typical of the claims of Class

                      Members and the Class is readily ascertainable from SCI’s own

                      records. A class action is superior to other available methods for the

                      fair and efficient adjudication of this controversy.


                                               4
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 5 of 9




               d.     Plaintiff will fairly and adequately protect the interests of Class

                      Members. The interests of Class Members are coincident with, and

                      not antagonistic to, those of Plaintiff. Furthermore, Plaintiff is

                      represented by experienced class action counsel.

        16.    For all the foregoing reasons, Plaintiff also seeks certification of an FLSA

 “opt-in” collective action pursuant to 29 U.S.C. § 216(b) for all claims asserted by

 Plaintiff because his claims are nearly identical to those of other Class Members.

 Plaintiff and Class Members are similarly situated, have substantially similar or identical

 job requirements and pay provisions, and are subject to SCI’s common practice, policy,

 or plan regarding employee wages and hours.

                                  First Cause of Action
                       (Violation of the Fair Labor Standards Act
                                 29 U.S.C. § 201, et seq.)

        17.    Plaintiff realleges and incorporates by reference each and every

 paragraph as though fully set forth herein.

        18.    Plaintiff was an “employee” of SCI under the Fair Labor Standards Act. 29

 U.S.C. § 203(e). Plaintiff consents to sue (signed form attached) in this action pursuant

 to 29 U.S.C. § 216(b).

        19.    While employed by SCI, Plaintiff was engaged in commerce or in the

 production of goods for commerce within the meaning of the FLSA. 29 U.S.C. §§ 206(a)

 and 207(a).

        20.    At all relevant times SCI has been, and continues to be, an “employer”

 within the meaning of the FLSA. 29 U.S.C. § 203(d).



                                               5
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 6 of 9




        21.    SCI is an “enterprise” engaged in interstate “commerce” and/or in the

 production of “goods” for “commerce” within the meaning of the FLSA. 29 U.S.C §

 203(r) and (s)(1).

        22.    At all relevant times, SCI has had annual gross volume of sales in excess

 of $500,000. 29 U.S.C. § 203(s)(1).

        23.    As a result of the foregoing conduct, SCI has violated, and continues to

 violate, the FLSA. 29 U.S.C. § 201, et seq. These violations were committed knowingly,

 willfully, and with reckless disregard of applicable law. 29 U.S.C. § 255.

        24.    As a result, Plaintiff and Class Members have been damaged in amounts

 to be determined at trial.

                                 Second Cause of Action
                       (Violation of the Colorado Wage Claim Act
                                 C.R.S. § 8-4-101, et seq.)

        25.    Plaintiff realleges and incorporates by reference each and every

 paragraph as though fully set forth herein.

        26.    At all relevant times, SCI has been, and continues to be, an "employer"

 within the meaning of the Colorado Wage Claim Act. C.R.S. § 8-4-101(6).

        27.    At all relevant times, SCI employed, and/or continues to employ,

 "employees", including Plaintiff, within the meaning of the Wage Claim Act. C.R.S. §

 8-4-101(5).

        28.    As a result of the foregoing conduct, as alleged, SCI failed to pay wages

 due under the Wage Claim Act, the FLSA, and the Colorado Minimum Wage Act,

 thereby violating, and continuing to violate, the Wage Claim Act. SCI committed these



                                               6
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 7 of 9




 violations knowingly, willfully, and with reckless disregard of applicable law. C.R.S. §

 8-4-109(3)(c).

        29.    As a result, Plaintiff and Class Members have been damaged in amounts

 to be determined at trial.

        30.    As provided by the Wage Claim Act, C.R.S. § 8-4-109, Plaintiff hereby

 demands that SCI tender the following payments to him:

               (a) an amount sufficient to provide compensation for all overtime hours

 worked that were not compensated properly; and

               (b) an amount sufficient to provide compensation for all hours worked that

 were not compensated at the applicable minimum wage.

        This demand for payment is continuing and is made on behalf of any current SCI

 employees whose employment terminates at any time in the future. Such payment can

 be made care of undersigned counsel at the listed address.

                                  Third Cause of Action
                     (Violation of the Colorado Minimum Wage Act
                                C.R.S. § 8-6-101, et seq.)

        31.    Plaintiff realleges and incorporates by reference each and every

 paragraph as though fully set forth herein

        32.    At all relevant times, SCI was an “employer” within the meaning of the

 Colorado Minimum Wage Act.

        33.    At all relevant times, SCI has employed, and continues to employ,

 “employees,” including Plaintiff, within the meaning of the Minimum Wage Act.




                                              7
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 8 of 9




        34.    Plaintiff was an employee of SCI within the meaning of the Minimum Wage

 Act.

        35.    As a result of the foregoing conduct, SCI has violated, and continues to

 violate, the Minimum Wage Act. These violations were committed knowingly, willfully,

 and with reckless disregard of applicable law.

        36.    As a result, Plaintiff and Class Members have been damaged in amounts

 to be proven at trial.

        37.    Plaintiff and Class Members are entitled to recover the unpaid balance of

 the full amount of such minimum wages. C.R.S. § 8-6-118.

                                      Prayer for Relief

        WHEREFORE, Plaintiff prays for the following relief for himself and all Class

 Members pursuant to 29 U.S.C. § 216(b), Fed. R. Civ. P. 54, C.R.S. § 8-4-109, C.R.S. §

 8-4-110, C.R.S. § 8-6-118, and Colo. R. Civ. P. 54 as follows:

        a.     Judgment in Plaintiff and Class Members’ favor and against SCI;

        b.     Determining that the action is properly maintained as a collective and/or

               class action, certifying Plaintiff as the class representative, and

               appointing Plaintiff’s counsel as counsel for Class Members;

        c.     Ordering prompt notice of this litigation to all potential Class Members;

        d.     Declaratory and/or injunctive relief as permitted by law or equity;

        e.     Compensatory damages, including unpaid minimum wages and overtime

               wages;

        f.     Liquidated damages and/or statutory penalties as provided by law;



                                               8
Case 1:19-cv-03522-RM-KMT Document 1 Filed 12/12/19 USDC Colorado Page 9 of 9




       g.     Pre- and post-judgment interest at the highest rates allowed by law;

       h.     Costs and reasonable attorney fees; and

       i.     All other legal or equitable relief to which Plaintiff and Class Members are

       entitled.

                                      Jury Demand

       Plaintiff requests this matter be tried by a jury.

 Respectfully submitted this 12th day of December 2019.

                                                 LAW OFFICES OF GREGORY E. GIVENS,
                                                 P.C.

                                                 /s/ Gregory E. Givens
                                                 Gregory E. Givens, #41810
                                                 18 N. Sierra Madre Street, Suite E
                                                 Colorado Springs, CO 80903
                                                 Telephone: 719-291-4353
                                                 gegivens@hotmail.com
                                                 Attorneys for Plaintiff
                                                 Michael C. Tarpinian




                                             9
